UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA JS-6

CIVIL MINUTES — GENERAL

Case No. SACV 18-01751-AG (DFMx) Date December 5, 2019

 

 

Title RandB Wire Products Inc v. Everstrong Commercial Products, LLC et al

 

Present: The Honorable ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE

 

 

 

Melissa Kunig None Reported
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
None Present None Present

PROCEEDINGS: (IN CHAMBERS) ORDER DISMISSING ACTION WITH PREJUDICE
ON STIPULATION TO DISMISS CASE

The Court, having been advised by the Plaintiff that this action has been resolved by a
Stipulation to Dismiss Case [32], hereby orders this action dismissed WITH prejudice. The
Court hereby orders all proceedings in the case vacated and taken off calendar.

 

Initials of Deputy Clerk mku

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
